Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Ritu Singh on 02/10/2021.
In the claims:
26. (Currently Amended) The non-transitory computer-readable storage medium of claim 25, wherein the computer-readable code, when executed by the [[telephony_ device]] telephony device, further causes the telephony device to activate, when the search fails to find the match, a phone action that is chosen from: vibrating the telephony device and forwarding the incoming call to voice mail.
35. (Currently Amended) A method, comprising steps of: receiving, by a telephony device, a call that includes a calling line identity (CLI); searching, by the telephony device, contacts in an address book stored on the telephony device for a match to the CLI; programmatically suppressing, by the telephony device, ringing when the search fails to find the match, thereby preventing ringing upon the receipt of the call which would otherwise occur without being programmatically suppressed by the telephony device; and presenting, by the telephony device, the CLI of the call on a to view the CLI of the call, without ringing the telephony device.
Terminal Disclaimer
3.	The terminal disclaimer filed on 11/24/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10728385 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
4.	Claims 13-40 are allowed for the reasons as set forth in applicant remarks filed on 11/24/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249.  The examiner can normally be reached on Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643